Citation Nr: 0627207	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disabilities, including gastroesophageal reflux disease 
(GERD).

2.  Entitlement to service connection for a psychiatric 
disability, including neuroses.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss disability.

4.  Entitlement to an increased (compensable) rating for left 
ear hearing loss disability.

5.  Entitlement to an increased rating for arteriosclerotic 
heart disease, now rated 30 percent disabling.

6.  Entitlement to an increased rating for asthma, now rated 
10 percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).

8.  Entitlement to service connection for seborrheic 
dermatitis.  

9.  Entitlement to service connection for erythema of the 
scrotum.

10.  Entitlement to an increased (initial) rating for 
sinorhinitis, now rated 30 percent disabling.

11.  Entitlement to an increased (initial) rating for 
bilateral pigmentary glaucoma, now rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972, 
from April 1975 to February 1978, and from February 1981 to 
May 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from various RO rating decisions.  In November 2000, 
the Board remanded the claims for increased (initial) ratings 
for sinusitis-rhinitis and for bilateral pigmentary glaucoma.  
In April 2001, the RO awarded service connection and a 
10 percent rating for asthma.  The appeal also arises from a 
June 2002 RO decision that denied service connection for 
gastrointestinal disabilities (including GERD), for 
seborrheic dermatitis, and for a psychiatric disability 
(major depressive reaction and panic disorder); that denied 
an application to reopen a claim for service connection for 
right ear hearing loss disability; and that denied increased 
ratings for left ear hearing loss disability (rated 
0 percent), for arteriosclerotic heart disease (rated 
30 percent), for asthma (rated 10 percent).  In October 2002, 
the RO denied service connection for erythema on the scrotum 
and a TDIU rating.  In January 2004, the RO reopened the 
claim for service connection for a nervous condition, but it 
denied that claim on the merits.

The veteran previously filed a notice of disagreement with 
the RO's June 2002 rating decision that denied service 
connection for residuals of frostbite.  The RO issued a 
statement of the case in January 2004.  But in March 2004, 
the veteran declined to perfect an appeal of this issue.  
Therefore, despite its inclusion in recent arguments by the 
veteran's representative, this issue is not before the Board.  

The Board addresses the claims for service connection for 
seborrheic dermatitis and for erythema of the scalp; for 
increased ratings for left ear hearing loss disability, for 
asthma, and for arteriosclerotic heart disease; for a TDIU 
rating, as well as the claim of whether new and material 
evidence has been received to reopen a claim for service 
connection for right ear hearing loss disability and 
addresses those claims in the REMAND portion of the decision 
below and REMANDS those issues to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran first manifested symptoms of frequent 
indigestion, which he treated with antacids, during his 
active service, and those symptoms have persisted to the 
present diagnosis of GERD.

2.  The veteran first manifested major depression and 
adjustment disorder during service, and those psychiatric 
diagnoses continued after service.

3.  In February 2004, the veteran withdrew his appeals of the 
claims for increased (initial) ratings for sinorhinitis and 
for bilateral pigmentary glaucoma.


CONCLUSIONS OF LAW

1.  GERD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  A psychiatric disability consisting of major depression 
and adjustment disorder was incurred in active service.  
38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.301, 3.303, 3.304 (2005)

3.  Criteria for withdrawal of the appeal of the claim for an 
increased (initial) rating for sinorhinitis (now rated 
30 percent) are met.  38 U.S.C.A. §§ 511, 7104, 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

4.  Criteria for withdrawal of the appeal of the claim for an 
increased (initial) rating for bilateral pigmentary glaucoma 
(now rated 30 percent) are met.  38 U.S.C.A. §§ 511, 
7104, 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeals

The Board dismisses the claims for increased (initial) 
ratings for sinorhinitis and for bilateral pigmentary 
glaucoma.

VA's Secretary decides all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).  All questions in a matter which are 
subject to decision by the Secretary under 38 U.S.C.A. § 
511(a) are subject to one review on appeal to the Secretary.  
Final decisions on such appeals are made by the Board.  Board 
decisions are based on the entire record in proceedings and 
upon consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  In addition, a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Such withdrawal of a substantive appeal 
must be on the record at a hearing; otherwise, it must be in 
writing.  38 C.F.R. § 20.204(a).

Previously, the veteran had appealed claims for increased 
(initial) ratings for sinusitis/rhinitis and for bilateral 
pigmentary glaucoma.  In November 2000, the Board remanded 
these issues to the RO for additional development and 
readjudication.  On remand, the RO increased the rating for 
sinorhinitis to 30 percent and for bilateral pigmentary 
glaucoma to 20 percent, effective June 1991 (that is, the day 
after separation from service).  In February 2004, the 
veteran filed correspondence in which he expressed 
satisfaction with these ratings and withdrew his appeals of 
these issues.  Since he has withdrawn his appeal as to these 
two issues, there remain no allegations of errors of fact or 
law for appellate consideration concerning these two issues.  
The Board therefore has no jurisdiction to review these two 
issues and dismisses the appeals of the claims for increased 
(initial) ratings for sinorhinitis and for bilateral 
pigmentary glaucoma.

Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d). 

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

GERD

A November 1985 upper GI series examination was normal.  
Other occasional stomach pains during service, such as in 
April 1989, were associated with viral syndromes.  In 
addition, except in February 1985, on periodic medical 
history reports throughout his active service, the veteran 
denied having frequent indigestion.  On that February 1985 
examination, the veteran reported having occasional 
indigestion that was relieved by antacids.  However, on his 
next medical history report, which was in January 1987, he 
again denied having frequent indigestion.  And in November 
1990, although he reported having frequent indigestion again, 
he denied taking any medications, and the examiner noted that 
his positive responses were fairly well resolved medical 
incidents that had not placed the veteran in any disadvantage 
or disability.  

Complaints of an upset stomach in 1992 were associated with a 
viral syndrome.  

A November 1993 VA examination diagnosed peptic ulcer 
disease.  

In 1994, the veteran was noted as having dyspepsia with 
certain foods.  In May 1994, his only complaint was mid-
epigastric burning, with a history of Zantac and Axid that 
had provided relief.  He also reported having frequent 
heartburn symptoms.  He was given Pepcid for dyspepsia.  
Later that year, he was also treated for irritable bowel 
syndrome when he presented with stomach complaints such as 
abdominal cramping, diarrhea, abdominal bloating, and 
increased flatus.

According to a February 1996 non-VA physical examination, the 
veteran's past medical history included only irritable bowel 
syndrome in the past, and the veteran specifically denied any 
stomach ulcers.  The examining doctor noted that the veteran 
had been taking Zantac, and he diagnosed GERD.

VA medical records from 1999 and 2000 reflect ongoing 
treatment for reflux and GERD with Zantac.

Simply put, during his lengthy service, the veteran reported 
frequent indigestion.  While there was no clinical evidence 
of GERD, he continued to have heartburn and dyspepsia 
symptoms in the years after separation from service, and he 
is currently being treated for GERD.  Although an examiner 
noted in 1990 that the symptoms appeared to be fairly well 
resolved, that examiner cautioned that the symptoms were 
resolved to the extent that they did not produce disadvantage 
or disability to the veteran.  It is not clear that the 
symptoms were completely resolved at all.  

Based on the periodic in-service reports during the latter 
years of the veteran's active service, the continuity of 
symptoms, and the current diagnosis of GERD, the Board will 
award service connection for GERD.  The Board has considered 
the benefit if the doubt in granting this benefit.  See 
38 U.S.C.A. § 5107(b).  


Psychiatric disability, including neuroses, depression,
major depressive disorder, and panic disorder

In January 2004, the RO reopened the claim for service 
connection for a nervous condition, and then denied the claim 
on the merits.  The Board concurs that new and material 
evidence has been submitted to reopen the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001); see Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The issue is now before 
the Board on the merits.  

As noted above, service connection may generally be granted 
for disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Effective for claims filed after October 31, 1990, payment of 
compensation is prohibited for a disability that is a result 
of a veteran's own alcohol or drug abuse.  Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388- 351.  Moreover, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including alcohol or drug abuse.  38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(d).

In late 1985, the veteran commenced treatment for alcohol 
abuse and for psychiatric symptoms.  He was admitted for 
treatment from late November to early December 1985 for 
situational reaction.  Progress notes indicated that the 
"[e]xtent and duration of stress is sufficient to cause 
psychological problems."  Although testing revealed no 
significant thought or mood disorder, the final diagnosis on 
discharge was occupational problems contributing to personnel 
unhappiness and anxiety.  

Psychotherapy progress notes indicated that the veteran 
needed to reduce stress in his life, such as a housing 
problem, his service assignment, and co-workers.  The therapy 
notes also reflected that the veteran was "using alcohol to 
help."  Indeed, he was "depressed and under extreme 
stress."  

According to a December 1985 report from a non-VA 
psychiatrist (David J. Coons, M.D. from the Community Mental 
Health Center in Homer, Alaska), the veteran dated the onset 
of his symptoms to assignment at a particular location with 
the Coast Guard in Alaska.  Previously, he "had not been on 
a ship-type assignment and he found his placement [in Alaska] 
to be a very difficult one."  He described being very 
distressed by his absence from home and by the degree of 
"pressure on him."  He also described stresses associated 
with his duties and with his search for housing for his 
assignment.  Since his assignment, his sleep had started 
deteriorating, with a loss of energy and interest in 
activities.  The diagnoses were an episodic substance abuse 
disorder involving alcohol and adjustment disorder with mixed 
emotional features.  The psychiatrist stated that the veteran 
"appears to have a significant adjustment disorder 
associated with increasing alcohol abuse."  The psychiatrist 
noted that the veteran had a fairly long history of somewhat 
compulsive and slightly avoidant style that had not been a 
major limitation previously, but that he was now having 
difficulty dealing with stress.  There also were features 
compatible with early major depression, but the psychiatrist 
could not sort this out because of the veteran's "drinking 
and situation."  The psychiatrist stated that the veteran's 
drinking was "a major contribution to his difficulties 
now."  The psychiatrist also was concerned about a possible 
three-month assignment that would be very stressful.  In 
additional reports, the psychiatrist stated that the veteran 
had "possibly three distinct problems and that the alcohol 
problem has to be cleared up before the adjustment disorder 
and stress related angina can be adequately dealt with."  

A non-VA psychologist wrote in November 1988 that he had 
treated the veteran since August 1988 for brief depressive 
reaction and alcohol dependent syndrome in full remission for 
about one year; he had had a "serious disruption in his 
marriage."  

After these treatments, there are no further references to 
psychiatric symptoms or diagnoses in the last remaining years 
of the veteran's active service.

On VA mental disorders examination in February 1992, the 
examiner noted that the veteran's psychiatric problems had 
revolved around alcoholism, but that he had not been drinking 
since 1986.  The examiner also noted that the veteran had 
been seen for work-related stress problems in 1986 and 1987.  
However, at the time of the examination, the veteran denied 
any psychological problems.  No problems were present on 
mental status examination.  The diagnosis was only alcohol 
addiction in remission; there was no other psychiatric 
diagnosis. 

According to a February 1996 non-VA physical examination, the 
veteran's past medical history included anxiety, but he 
denied any nervous breakdown.

A VA psychiatrist wrote in August 1999 that he had recently 
been treating the veteran for major depression and panic 
disorder and that his "psychiatric deterioration came as a 
direct consequence of the stressful job situation" with a 
state agency following workload increases.  

Recent VA medical records show ongoing treatment for major 
depressive disorder without psychotic features and anxiety 
since 2003.  Psychiatric notes refer to many psychosocial 
stressors (the denial of a claim for Social Security 
Administration benefits, family medical issues, and financial 
problems).   

The Board concludes that the evidence supports an award of 
service connection for a psychiatric disability including 
major depression and adjustment disorder.  The veteran first 
manifested psychiatric symptoms during service in 1985 after 
he was re-assigned to Alaska and experienced several 
stressors.  He was hospitalized and underwent psychotherapy 
for this condition.  The Board has gleaned from the record 
that the veteran apparently manifested several concurrent, 
yet distinct, problems because of his stress.  On the one 
hand, he was found to have an alcohol abuse disorder.  But on 
the other hand, he also experienced stress that medical 
providers described as sufficient to cause psychological 
problems, and he manifested symptoms of early depression.  
The December 1985 psychiatrist's report describing distinct 
problems is one of the significant support for this 
conclusion.

The Board is mindful of evidence in the record such as an 
alcohol and drug abuse counselor's December 1985 letter 
stating that the veteran's alcohol dependence seems to have 
progressed to the point of interfering with his health, 
family life, and ability to handle stress.  Indeed, the RO 
focused on evidence indicating that the veteran "appears to 
have a significant adjustment disorder associated with 
increasing alcohol abuse."  However, unlike the RO, the 
Board does not interpret this as meaning that the adjustment 
disorder developed as a result of alcoholism.  Rather, a more 
readily apparent interpretation is that the veteran had both 
alcoholism and a concurrent adjustment disorder.  The Board 
is not awarding service connection for alcoholism.  Indeed, 
even though the veteran had at one point sought service 
connection for alcoholism, he previously abandoned that 
claim.  

The Board is also mindful of recent treatment records that 
associated the veteran's psychiatric condition with post-
service stressors, such as work problems (when he was 
employed) and financial difficulties.  Also, the 1992 VA 
examination identified no psychiatric symptoms or diagnoses.  
But affording the veteran the benefit of the doubt, the Board 
concludes that the evidence is at the very least in equipoise 
as to when the veteran first manifested clinical symptoms of 
major depression and adjustment disorder.  See 38 U.S.C.A. 
§ 5107(b).  Under such circumstances, the Board concludes 
that the veteran first manifested these disorders during his 
active service and that the conditions have persisted to the 
present, albeit with periods of remission and then 
exacerbation by post-service stressors or situations.  

Given the favorable nature of the decision on the claims of 
service connection for gastrointestinal disability and a 
psychiatric disability, sufficient evidentiary development 
has occurred.  Thus, the Board need not discuss compliance 
with the duties to notify and assist under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to those claims.  


ORDER

Service connection for GERD is granted.

Service connection for a psychiatric disability (major 
depression and adjustment disorder) is granted.

The appeal of the claim for an increased (initial) rating for 
sinorhinitis (now rated 30 percent disabling) is dismissed.

The appeal of the claim for an increased (initial) rating for 
bilateral pigmentary glaucoma (now rated 30 percent 
disabling) is dismissed.


REMAND

The Board will remand the remaining claims on appeal.

Increased rating claims

With regard to the left ear, a rating for hearing loss is 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned based on audiometric 
test results.  Lendenmann v. Principi, 3 Vet. App. 345(1992).

The basic method of rating hearing loss involves audiological 
test results of organic impairment of hearing acuity, as 
measured by the results of controlled speech discrimination 
testing using the Maryland CNC test together with the average 
decibel threshold level as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
These test results are entered into a table of the rating 
schedule to determine the auditory acuity level of each ear 
(ranging from numeric level I for essentially normal acuity, 
through numeric level XI for profound deafness), and these 
auditory acuity levels are entered into another table of the 
rating schedule to determine the percentage disability 
rating.  38 C.F.R. § 4.85.

In this case, several examinations are already of record.  
However, only a VA examination from August 1999 included test 
results for speech discrimination using the Maryland CNC word 
list.  A February 2002 VA examination also used the test, but 
the examiner specifically stated that only the measurements 
for pure tone thresholds (for air conduction) were usable 
because the other scores were invalid due to the veteran's 
lack of cooperation.  A March 2003 VA examination used the 
W22 word list.  And non-VA tests (including as recently as 
February 2002) have generally used the NU-6 method, not the 
Maryland CNC test.   

On remand, the RO should schedule a new audiological 
examination that includes the Maryland CNC test.  The Board 
also reminds the veteran that the duty to assist is not a 
one-way street, and the veteran's assistance in cooperating 
with the new examination's requirements is essential to 
understanding the severity of his left ear hearing loss 
disability.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board also remands the claims involving asthma and 
arteriosclerotic heart disease.  The veteran has alleged that 
these disabilities worsened since the last VA examination in 
2002 and pulmonary function testing in March 2003.  In light 
of the allegation of worsening, the Board will remand these 
claims for new examinations.

TDIU rating claim

The Board will also remand the claim for a TDIU rating 
because the ratings assigned to any service-connected 
disabilities still on appeal may have a bearing on the award 
of a TDIU rating.  Also, the awards of service connection for 
GERD and for a psychiatric disability in today's Board 
decision necessarily affect the TDIU rating claim.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991); cf. Holland v. 
Brown, 6 Vet. App. 443 (1994).

Application to reopen a claim

The Board will also remand the claim of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for right ear hearing loss disability.  In 
April 2001, the veteran sought to reopen this previously 
denied claim.  The first adjudication by the RO of this issue 
was in a February 2004 statement of the case.  The veteran 
disagreed with the RO's decision in March 2004.  Although the 
RO adjudicated this issue in a document entitled a statement 
of the case, a statement of the case technically follows a 
claimant's notice of disagreement. Thus, even though the 
February 2004 document containing the RO's adjudication of 
this issue was labelled a statement of the case, the veteran 
is still entitled to receive a technical statement of the 
case on the matter.  This is more than a procedural courtesy.  
This is one of the jurisdictional prerequisites before the 
Board can review this issue because the veteran would then 
have to file a substantive appeal to perfect his appeal of 
this issue after the issuance of the statement of the case.  
The failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  In light of this, and in order to avoid 
circumventing the proper procedures for administrative 
adjudication and for jurisdiction before the Board, the Board 
will remand this issue for a statement of the case, after 
which the veteran would have to file a substantive appeal to 
perfect his appeal before the Board could review the issue.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2005); see 
Manlincon, supra.

Service connection claims

In June 2002, the RO also denied service connection for 
seborrheic dermatitis, which the veteran has claimed as a 
skin disease.  The RO received his notice of disagreement on 
this issue in December 2002.  Therefore, the RO should issue 
a statement of the case on this issue as well, including 
notification of the requirements for perfecting the appeal 
with a substantive appeal, if he so desires.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26; see Manlincon, supra. 

In October 2002, the RO also denied service connection for 
erythema of the scrotum.  The RO received his notice of 
disagreement on this issue in November 2002.  Therefore, the 
RO should issue a statement of the case on this issue as 
well, including notification of the requirements for 
perfecting the appeal with a substantive appeal, if he so 
desires.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see 
Manlincon, supra.

Accordingly, the Board REMANDS these issues for the following 
actions:

1.  Schedule the appropriate examinations 
to assess the current nature and severity 
of the veteran's service-connected left 
ear hearing loss, arteriosclerotic heart 
disease, and asthma.  Provide the claims 
folder to the examiner(s).  The 
audiological examination must use the 
Maryland CNC test. 

2.  Request that the veteran submit an 
updated statement of any employment 
history from 2000 to the present.

3.  Then provide the veteran and his 
representative with a statement of the 
case on the following issues: (1) whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for right ear hearing loss 
disability; (2) service connection for 
seborrheic dermatitis of the scalp; (3) 
service connection for erythema of the 
scrotum.  Inform the veteran of the 
requirements of perfecting an appeal of 
these issues by the submission of a 
substantive appeal.  Then, if an appeal is 
perfected and the decision on any issue 
remains adverse to the veteran, return the 
case to the Board for its review, as 
appropriate.

4.  Then readjudicate the claims for 
increased ratings for left ear hearing 
loss, for arteriosclerotic heart disease, 
and for asthma and the claim for a TDIU 
rating.  If any decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Then return the 
case to the Board for review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


